SENTENCIA
Atendido el escrito presentado como una petición de cer-tiorari, por estar igualmente dividido el Tribunal y conforme a lo dispuesto en la Regla 4(a) del Reglamento del Tribunal Supremo de Puerto Rico, 4 LPRA Ap. XXI-B, se expide el auto y se dicta Sentencia confirmatoria de la emitida en el caso de autos por el foro apelativo.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco y *995los Jueces Asociados Señores Kolthoff Caraballo, Feliberti Cintrón y Estrella Martínez hubiesen expedido el auto para revocar el dictamen del Tribunal de Tribunal Apela-ciones y devolver el recurso al Tribunal de Primera Instan-cia para que los demandantes tengan su día en corte. El Juez Asociado Señor Estrella Martínez emitió un voto particular disidente, al que se unieron la Jueza Asociada Se-ñora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo